Citation Nr: 0630926	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability on a direct incurrence basis. 

2.  Entitlement to service connection for a gastrointestinal 
disability as secondary to service-connected disability.

3.  Entitlement to an increased rating for lumbosacral strain 
with disc space narrowing, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for generalized 
benign lymphadenopathy.

6.  Entitlement to a compensable rating for costochondritis 
of the anterior chest wall.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1962 until 
March 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2001 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the veteran gave testimony at a 
videoconference hearing in February 2005.  The Veteran's Law 
Judge who conducted that hearing no longer works for the 
Board.  In a June 2006 letter, the veteran was informed of 
his right to another hearing.  However, the veteran indicated 
that he did not desire another hearing. 

The issues of entitlement to increased ratings for 
lumbosacral strain with disc space narrowing, a dysthymic 
disorder, generalized benign lymphadenopathy, and 
costochondritis of the anterior chest wall, along with the 
claim of entitlement to TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1968 rating decision, service 
connection for gastrointestinal bleeding on a direct 
incurrence basis only was denied.

2.  The evidence added to the record since March 1968, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a 
gastrointestinal disability on a direct incurrence basis.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed gastrointestinal disability was 
causally related to service, or was proximately due to, or 
aggravated by, any service-connected disability.  


CONCLUSIONS OF LAW

1.  The March 1968 rating decision, which denied service 
connection for gastrointestinal bleeding on a direct 
incurrence basis, is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

2.  The evidence received subsequent to the March 1968 rating 
decision is new and material, and the criteria to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disability on a direct incurrence basis have 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. § 3.159 (2005).

3.  A gastrointestinal disability was not incurred in or 
aggravated by active service and is not proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Regarding the issue on appeal of whether new and material 
evidence has been received to reopen a claim for service 
connection for a gastrointestinal disability, on a direct 
incurrence basis, the Board calls attention to Kent v. 
Nicholson, No. 04-181, which addresses notice requirements 
specific to new and material evidence claims.  Essentially, 
under Kent, the veteran must be apprised as to the 
requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

Here, a May 2005 letter from the RO set forth the elements of 
a service connection claim and included the standard for new 
and material evidence.  This letter did not explicitly state 
the basis for the prior final denial and as such it does not 
fully meet the requirements under Kent.  However, because the 
instant decision reopens the veteran's service connection 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot.  

The Board notes that the May 2005 VCAA letter apprised the 
appellant of the information and evidence necessary to 
substantiate his service connection claim, which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  

The Board notes that the VCAA notice provided to the veteran 
did not include the laws pertinent to the assignment of a 
disability rating or effective date in the event of award of 
the benefit sought.  However, because the instant decision 
denies the veteran's service connection claim, no disability 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his service connection claim.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the July 2005 Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was adjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post 
service treatment and examination.  Additionally, lay 
statements from the veteran's relatives, employer, and co-
workers are of record.  Moreover, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a February 2005 videoconference 
hearing before a Veteran's Law Judge.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to service connection for 
a gastrointestinal disability.  It is noted that the RO 
denied service connection for gastrointestinal bleeding on a 
direct incurrence basis in a March 1968 rating decision.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

The evidence of record at the time of the March 1968 rating 
decision included the veteran's service medical records and a 
post-service report of VA hospitalization from January 1968 
to February 1968.  The service medical records reflected a 
complaint of stomach cramps in February 1963.  The veteran 
also reported an episode of vomiting blood at that time.  The 
remainder of the service records failed to reveal any 
complaints or treatment for a stomach disability.  The 
veteran's discharge examination in February 1966 was normal.  
The post-service records showed hospitalization from January 
1968 until February 1968.  The veteran's symptoms at that 
time included gastrointestinal bleeding.  The etiology was 
undetermined.  

After considering the above evidence, the RO denied the 
veteran's claim of service connection for gastrointestinal 
bleeding, finding that gastrointestinal bleeding was not 
demonstrated in service.  

In July 2000, the veteran requested that his claim of 
entitlement to service connection for a gastrointestinal 
disability be reopened.  He has also raised a claim for 
service connection for a gastrointestinal disability as due 
to service-connected disability.  An April 2003 rating 
decision granted the request to reopen, and denied the claim 
for service connection, including on a secondary service 
connection basis.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented to reopen the claim for service 
connection on a direct incurrence basis.  

In evaluating the veteran's request to reopen his claim of 
entitlement to service connection for a gastrointestinal 
disability on a direct incurrence basis, it is necessary to 
detail the evidence submitted subsequent to the last prior 
final rating action in March 1968.  Such evidence includes VA 
outpatient treatment reports dated from 2002 to 2005, as well 
as a VA examination report dated in December 2002.  A July 
2005 addendum to such examination is also of record. 

The outpatient treatment records reflect numerous 
gastrointestinal complaints, including dyspepsia and 
heartburn.  The December 2002 VA examination report reveals a 
diagnosis of severe gastroesophageal reflux disease.  
Moreover, in that examination and also in the July 2005 
addendum, the VA examiner considered whether the veteran's 
gastrointestinal disability was incurred or aggravated as a 
result of his use of Vicodin, which was prescribed to control 
his service-connected lumbar pain.  It was determined that 
the veteran's back medications were not the cause of his 
stomach problems.  

Having described the evidence of record both at the time of 
March 1968 rating decision and thereafter, the Board can now 
determine whether new and material evidence has been received 
to reopen the claim for service connection on a direct 
incurrence basis.

The requirements to reopen a claim under 38 C.F.R. § 3.156(a) 
are twofold.  First, a submission of evidence must be found 
to be "new."  In the present case, post service clinical 
evidence submitted subsequent to the last final prior denial 
by the RO in March 1968, indicate a diagnosis of 
gastroesophageal reflux disease (GERD).  Such evidence also 
includes a competent opinion rejecting the veteran's 
contention that medication taken for his service-connected 
back disability caused his gastrointestinal problems.  

At the time of the last final rating decision in March 1968, 
the record did not show a diagnosis of GERD.  Moreover, there 
was no competent opinion considering the etiology of his 
gastrointestinal symptoms.  Thus, the evidence submitted 
after March 1968 is not cumulative or redundant and is 
"new" under 38 C.F.R. § 3.156(a).  

The Board will now consider whether the submissions added to 
the record subsequent to the March 1968 rating decision are 
"material" under 38 C.F.R. § 3.156(a).  To be material, the 
evidence must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  

The basis of the RO's denial in 1968 was the lack of evidence 
demonstrating gastrointestinal disability in service.  
However, the VA opinions expressed in December 2002 and July 
2005, subsequent to the last final RO denial, consider 
whether the veteran's stomach problems were caused by 
medication taken for his service-connected back and 
psychiatric disabilities.  As these opinions address the 
etiology of the veteran's gastrointestinal disability, they 
are so significant that they must be considered to fairly 
decide the claim.  As such, the evidence is "material" 
under 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
received in this case, the veteran's claim of entitlement to 
service connection for a gastrointestinal disability on a 
direct incurrence basis is reopened. 

As previously noted, the RO in April 2003 found that new and 
material evidence had been received and proceeded to 
adjudicate the claim on the merits.  Because the underlying 
issue of service connection has already been considered by 
the RO, the Board may adjudicate the matter at present.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The veteran is claiming entitlement to service connection for 
a gastrointestinal disability, to include as secondary to 
service-connected disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The December 2002 VA examination referenced above contained a 
diagnosis of severe GERD.  As such, the Board finds that a 
current gastrointestinal disability is established, 
satisfying the first element of a service connection claim.  

The Board will now consider the second element of a service 
connection claim, on a direct incurrence basis, that of in-
service incurrence.  In this regard, it is noted that the 
veteran's induction examination in September 1962 showed 
normal findings.  The service medical records reflected a 
complaint of stomach cramps in February 1963.  The veteran 
also reported an episode of vomiting blood at that time.  The 
remainder of the service records failed to reveal any 
complaints or treatment for a stomach disability.  The 
veteran's discharge examination in February 1966 was normal.  

In sum, the service medical records revealed one instance of 
treatment referable to stomach problems.  The service medical 
records do not establish the existence of any chronic 
gastrointestinal disability.  However, this does preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  However, the 
post-service evidence does not lead to the conclusion that 
the veteran's currently diagnosed GERD was incurred in active 
service, as will be explained below.  

Following service, the veteran was hospitalized from January 
1968 until February 1968.  His symptoms at that time included 
gastrointestinal bleeding.  However, the claims file contains 
no competent evidence finding that such symptoms were 
causally related to active service.  Instead, the hospital 
report merely stated that the etiology of the bleeding was 
undetermined.  

The Board has also considered the veteran's contention that 
his currently diagnosed GERD was caused by medication taken 
for his service-connected back and psychiatric disabilities.  

In the present case, the VA examiners in December 2002 and 
July 2005 both opined that the veteran's GERD symptomatology 
was unrelated to the Vicodin that he was taking for his 
service-connected low back and psychiatric disabilities.  In 
the July 2005 addendum, the VA examiner stated that narcotics 
may decrease gastric emptying and thereby could affect GERD 
but generally narcotics such as morphine may relax the lower 
esophageal sphincter and actually reduce reflux.  

The December 2002 and July 2005 VA opinions were offered 
following a review of the claims file and following objective 
examination of the veteran.  For this reason, these opinions 
are found to be highly probative.  Moreover, no other 
competent evidence of record refutes these opinions.  The 
veteran himself believes that his current gastrointestinal 
disability relates to his use of medication for back pain and 
for psychiatric disability.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion then, the evidence of record does not establish 
that the veteran's current gastrointestinal disability was 
incurred in service or is proximately due to, or aggravated 
by, any service-connected disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a gastrointestinal 
disability on a direct incurrence basis, and to this extent 
the appeal is granted.

Service connection for a gastrointestinal disability, to 
include as secondary to service-connected disability, is 
denied.


REMAND

The Board has reviewed the record and finds that additional 
development is required before the veteran's increased rating 
and TDIU claims can be adjudicated. 

Specifically regarding the veteran's claim of entitlement to 
an increased rating for  lumbosacral strain with disc space 
narrowing, it is noted that the last supplemental statement 
of the case was issued in May 2002.  Subsequent to that time, 
additional VA treatment records have been associated with the 
claims file.  Such records contain numerous complaints of 
back pain.  One report, in June 2002, indicated that Tylenol 
and Darvocet were not effective in controlling the veteran's 
back pain and that he was taking Vicodin.  The evidence of 
record at the time of the last supplemental statement of the 
case in May 2002 did not specify the types of medication 
taken for back pain.  For example, VA examination in March 
2001 merely states that the veteran was taking pain 
medication.  There was no mention that Tylenol and Darvocet 
were ineffective in treating his symptoms.  

In sum, evidence received after the RO's last adjudication in 
May 2002 pertains to the lumbar spine claim.  Such evidence 
provides new information and is not merely cumulative of the 
findings present at the time of the May 2002 supplemental 
statement of the case.  As the RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence, remand is appropriate.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

With respect to the veteran's claims of entitlement to an 
increased rating for psychiatric disability, generalized 
benign lymphadenopathy, and costochondritis of the anterior 
chest wall, further development is required in order to 
satisfy VA's duty to notify the veteran.  Indeed, these 
issues were before the Board in April 2005.  At that time, a 
remand was ordered because the veteran had not received a 
notice letter apprising him of the information and evidence 
necessary to substantiate his claims.  It was also found that 
the veteran had not been informed of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Following the April 2005 Board remand, the RO issued a notice 
letter in May 2005.  However, this communication does not 
specifically reference the veteran's claims of entitlement to 
increased ratings for psychiatric disability, generalized 
benign lymphadenopathy, and costochondritis of the anterior 
chest wall.  As such, the notice is not effective as to those 
issues.  Therefore, additional notice is required in order to 
satisfy the VCAA.  

Finally, because the veteran's claim of entitlement to TDIU 
is inextricably intertwined with the veteran's increased 
ratings claims, this issue cannot be adjudicated by the Board 
at present, and must also be REMANDED for consideration 
following action on the veteran's increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent, 
including identification of each 
disability for which an increased rating 
is sought.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claims, and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date will be assigned in 
the event of award of any benefit sought.

2.  Readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  With respect to 
the veteran's low back claim, such 
readjudication should occur even if no 
further evidence is received, as VA 
treatment records following the last 
supplemental statement of the case in May 
2002 are of record and must be reviewed.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


